252 U.S. 563 (1920)
COMMONWEALTH OF PENNSYLVANIA
v.
STATE OF WEST VIRGINIA.
STATE OF OHIO
v.
STATE OF WEST VIRGINIA.
Nos. 23 and 24, Original.
Supreme Court of United States.
Motions for appointment of special master, of commissioner and to consolidate submitted February 2, 1920.
Order entered April 19, 1920.
IN EQUITY.
*564 ON CONSIDERATION of the respective motions of the complainants for the appointment of a Special Master and of the defendant for the appointment of a Commissioner to take the testimony and report the same to the Court and of the motions to consolidate the cases for the purpose of taking such testimony,
IT IS NOW HERE ORDERED that the motions to consolidate the cases for the purpose of taking the proofs be, and the same are hereby, granted.
IT IS FURTHER ORDERED that Mr. Levi Cooke, of the District of Columbia, be, and he is hereby, appointed a Commissioner to take and return the testimony in these causes, with the powers of a Master in Chancery, as provided in the rules of this Court; but said Commissioner shall not make any findings of fact or state any conclusions of law.
IT IS FURTHER ORDERED that the complainants shall take their evidence, at such place or places as they may indicate, between the first day of May, 1920, and the first day of October, 1920, upon giving ten days' notice of the time and place of taking such evidence to the counsel for the defendant; that the defendant may take evidence, at such place or places as it may indicate, between the first day of October, 1920, and the first day of March, 1921, upon giving ten days' notice of the time and place of taking such evidence to the counsel for the complainants; that the complainants shall take their evidence in rebuttal between the first day of March, 1921, and the first day of April, 1921, at such place or places as they may indicate, upon giving ten days' notice to counsel for defendant, and the defendant shall then conclude the taking of its evidence in surrebuttal on or before the first day of May, 1921, upon giving ten days' notice of the time and place of taking such evidence to the counsel for complainants. Provided, however, that if complainants shall conclude the taking of their evidence in chief before *565 the first day of October, 1920, and shall give notice thereof, that time for the taking of evidence in chief on the part of defendant shall begin to run fifteen days after the giving of said notice by the complainants; and if the defendant shall conclude the taking of its evidence before the first day of March, 1921, and shall give notice thereof, the thirty-one days' time for the taking of evidence in rebuttal on behalf of the complainants shall begin to run fifteen days after the giving of said notice by the defendant; and the thirty days' time for the taking of evidence on behalf of defendant in surrebuttal shall begin to run from the termination of said thirty days' allowed for the taking of the evidence in rebuttal by the complainants; but nothing in this proviso contained shall operate or be construed to postpone the ultimate dates for the commencement of the time for the taking of the defendant's evidence in chief, the complainants' evidence in rebuttal and the defendant's evidence in surrebuttal, respectively, first above specified.
IT IS FURTHER ORDERED that the said complainants and the defendant, respectively, shall make such deposits with the Clerk of this Court for fees, costs and expenses of the said Clerk and of the said Commissioner as they may from time to time be requested by said Clerk.